The opinion of the Court was delivered by
O’Neall, J.
In this case the Court is satisfied with the result below.
No parol partition can avail especially against/emmes covert unless it he sanctioned by a possession sufficient to bar their rights by the statute of limitations, or by such lapse of time as will presume omnia esse rite acta.
The statute of limitations cannot run against the femme plaintiffs. Their first husbands’ deed conveyed their right of possession during their respective lives. This action was brought in less than ten years .after the death of the husbands, and the statute does not therefore bar it. The case of Brown vs. Spand, 2 Mill, 12, decides the exact point.
The testimony excluded could not legally affect the rights of the plaintiffs, and was therefore properly shut out from the jury.
The motion is dismissed.
Wardlaw, Frost, Withers, Whitner and Glover, JJ., concurred.

Motion dismissed.